DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 01/12/2021, have been received and made of record. In response to the most recent Office Action, dated 11/13/2020, claims 1, 12, 21 and 22 have been amended, and claims 3, 5-10 and 13-20 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4, 11-12 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the turn-on time is calculated as follows:

    PNG
    media_image1.png
    103
    359
    media_image1.png
    Greyscale

wherein, ton _Dim is the turn-on time, VF is the turn-on voltage drop of the secondary diode of the flyback converter, DDim is the dimming signal, k is a constant, R1 is the resistance value of the first resistor, R2 is the resistance value of the second resistor, R3 is the resistance value of the third resistor, R4 is the resistance value of the fourth resistor, VIN_Sense is the first voltage signal, Vo_sense is the second voltage signal, Ns is the number of turns of the secondary side winding of the flyback converter, NA is the number of turns of the auxiliary winding, LP is the inductance of the primary side winding of Claims 2, 4 and 11 are dependent upon claim 1 therefore are also allowed. 

Regarding claim 12, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the turn on time is calculated as follows: 

    PNG
    media_image1.png
    103
    359
    media_image1.png
    Greyscale

wherein, ton _Dim is the turn-on time, VF is the turn-on voltage drop of the secondary diode of the flyback converter, DDim is the dimming signal, k is a constant, R1 is the resistance value of the first resistor, R2 is the resistance value of the second resistor, R3 is the resistance value of the third resistor, R4 is the resistance value of the fourth resistor, VIN_Sense is the first voltage signal, Vo_sense is the second voltage signal, Ns is the number of turns of the secondary side winding of the flyback converter, NA is the number of turns of the auxiliary winding, LP is the inductance of the primary side winding of the flyback converter, and ts is the switching cycle of the switch. Claims 21-24 are dependent upon claim 12 therefore are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toyoda (US 2019/0393792) teaches a power conversion device that calculates the on-time duration for the switches based on input and output sampling. 
Kesterson (US 7505287) teaches an on-time control for constant current mode in a flyback power converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        






	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839